department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-611268-98 uilc memorandum for district_counsel virginia-west virginia district_counsel richmond from subject kathryn a zuba chief branch general litigation voluntary payments by debtors for prepetition tax_liabilities - does acceptance violate the automatic_stay this is in response to your request for our advice as to whether a voluntary payment of a prepetition nondischargeable tax_liability pursuant to an installment_agreement after the filing of a chapter petition by an individual debtor violates the automatic_stay of b c sec_362 for the following reasons we conclude that as a general_rule the stay is not violated you state that this issue arises most frequently in chapter cases with respect to nondischargeable taxes for which an individual taxpayer is making payments under an installment_agreement in many cases after filing the chapter petition the taxpayer wishes to continue to make payments under the installment_agreement from the taxpayer’s post-petition income our office has previously given the advice at a training session that the automatic_stay prohibits the acceptance by the service of any payment of a prepetition tax_liability even a voluntary payment by the taxpayer debtor and that payments accepted in violation of the automatic_stay should either be refunded or the service must seek relief from the automatic_stay in the bankruptcy court this advice was based in part on prior advice we gave in a memorandum dated date that the service should not accept voluntary payments by third parties while the automatic_stay is in effect you disagree with our advice regarding payments by the taxpayer debtor on the ground that there is case law indicating that acceptance by a creditor of a truly voluntary payment does not violate the automatic_stay you also point out that the gl-611268-98 advice concerning voluntary payments from third parties was premised on the fact that such payments will rarely occur and thus it is not worthwhile to litigate the automatic_stay issues which arise from third party payments you state that in contrast voluntary payments from taxpayers debtors are more routine you estimate that returning such voluntary payments will require the issuance of refunds per week in your district you also note that issuing such refunds will cause several problems first significant resources will be required to identify the postpetition payments and generate refunds second it will be bad practice from a customer service perspective to return voluntary payments to taxpayers which will result in the accrual of additional interest and penalties third neither your office nor the department of justice is adequately staffed to routinely file motions for relief from the stay in these cases for purposes of the advice in this memorandum we are presuming the following facts an individual debtor filed a chapter petition prior to the petition the debtor and the service entered into an installment_agreement pursuant to sec_6159 to pay past-due taxes in monthly installment payments pursuant to this agreement the debtor is required to make monthly payments by check to the service the taxes covered by the agreement are nondischargeable pursuant to b c eg trust_fund_taxes the debtor continues to make monthly payments pursuant to the installment_agreement after the petition is filed and prior to the chapter discharge the source of these monthly payments is the debtor’s post-petition income for the following reasons we agree with your view that acceptance by the service of voluntary payments under these circumstances does not violate the automatic_stay we emphasize at the outset that we are presuming that the source of the voluntary payments is the debtor’s post-petition earnings and thus the payments do not come from funds which are property of the estate thus we presume that b c sec_362 which prohibits any act to obtain possession of property of the estate or to exercise control_over property of the estate is not implicated we previously concluded in a prior memorandum dated date attached that the filing of a bankruptcy petition does not automatically terminate an installment_agreement and the service does not have the authority to terminate the installment_agreement due to the filing of the bankruptcy petition thus if the taxpayer ceases making payments under the installment_agreement after bankruptcy is filed the agreement should be treated as suspended but no action should be taken to terminate the agreement this memorandum addresses what property of the estate includes property of the debtor as of the commencement of the case b c sec_541 earnings from services performed by an individual debtor after the commencement of the case are expressly excluded from property of the estate b c sec_541 gl-611268-98 the service should do in a chapter case if the taxpayer continues to make payments under the agreement after a bankruptcy petition is filed sec_362 stays any act to collect assess or recover a claim against the debtor that arose before the commencement of the case under this title b c sec_362 we conclude that acceptance of a voluntary payment made by a taxpayer in the situations described above does not violate this provision nor any other provision of sec_362 and thus the payment can be accepted by the service during the pendency of the automatic_stay during the chapter case the purpose of subsection a is to assist the debtor in rehabilitation by protecting the debtor from collection and other harassing actions by creditors and to provide for an orderly liquidation of the debtor’s assets to ensure that all creditors are treated equally 804_f2d_1487 9th cir cert_denied 482_us_929 the courts have indicated that certain actions with respect to prepetition debts do not violate subsection a if such actions do not interfere with these purposes for example in morgan guaranty the ninth circuit held that where a creditor presented a promissory note received from the debtor prepetition to a bank after the bankruptcy petition was filed such presentment did not violate subsection a because it did not interfere with the orderly administration of the estate and did not constitute harassment of the debtor the courts have similarly held that reaffirmation letters sent to debtors do not violate subsection a matter of duke 79_f3d_43 7th cir 851_f2d_81 3d cir 189_br_195 e d mo the reaffirmation cases involve offers made by holders of dischargeable debt such as retailers or credit unions to continue to do business with the debtor if the debtor reaffirms the debt such reaffirmations are permitted by b c c the courts hold that such offers do not violate subsection a so long as they are nonthreatening and non-coercive the third circuit explained that the respite afforded by the automatic_stay is not from communication with creditors but from the threat of immediate action by creditors such as foreclosure or a lawsuit brown 851_f2d_86 in epperson the court stated courts have uniformly refused to interpret sec_362 to prohibit a creditor from making any post-bankruptcy contact with a debtor despite the literal language of the statute the general_rule is that requests for voluntary payment or reaffirmation are not barred by the automatic_stay absent coercion or harassment by the creditor 189_br_197 gl-611268-98 the court in 213_br_45 held that the department of health and human services hhs did not violate the automatic_stay by continuing to accept payments in satisfaction of a court ordered restitution obligation after a chapter filing by a prisoner the restitution payments were made pursuant to a voluntary program which afforded the prisoner certain benefits such as the opportunity for an early release pursuant to this program the payments were automatically deducted from the prisoner’s prison wages but the prisoner’s payments were voluntary and he could have terminated his participation in the program at any time the court held that hhs did not engage in an act to collect stressing the voluntary nature of the program the court stated these results do not contravene the policies underlying the imposition of the automatic_stay the payments were initiated by the debtor without any ‘pressure or harassment’ from the government ‘to collect ’ the payments were not made from property of the chapter estate and therefore did not ‘dismember’ estate assets in addition the payments were applied to reduce a debt which is not subject_to discharge in this chapter case 213_br_48 thus the case law indicates that an action by a creditor such as acceptance of a voluntary payment from the debtor will not violate the automatic_stay if the creditor’s action does not interfere with the purposes of the stay we conclude that the purposes of the stay are not interferred with by acceptance of tax_payments in the factual scenario discussed above acceptance of voluntary payments from the debtor where the debtor chooses to continue to pay under an installment_agreement without any encouragement by the service does not constitute harassment or coercion assuming the payments are from the debtor’s post- petition earnings they are not being made from property of the estate and therefore other creditor’s interests are not harmed additionally so long as the tax being paid is nondischargeable the debtor’s interests are furthered by continuing to pay under the installment_agreement since the debtor will continue to owe the tax after the discharge the installment payments help reduce the tax owed and prevent the accrual of interest we conclude that the receipt of voluntary payments made from post-petition earnings for a nondischargeable tax does not constitute an act to collect assess or recover a claim within the meaning of subsection a and thus does not violate the automatic_stay such payments received during chapter cases do not have to be returned to the debtor further support for this conclusion can be found in cases involving automatic payroll deductions the courts have held that where a creditor is receiving payments on a dischargeable debt through automatic deductions from the debtor’s pay the creditor’s continued acceptance of payments after the bankruptcy filing violates subsection a unless the debtor formally and voluntarily agrees to the continuation of the automatic debits matter of hellums 772_f2d_379 7th cir gl-611268-98 177_br_107 bankr n d fla in re 165_br_859 bankr m d tenn in re 177_br_557 n d ohio the seventh circuit in hellums stated that it is consistent with congressional intent to require that a creditor obtain some positive indication that debtors indeed intend to voluntarily assume their pre-petition debts such a requirement safeguards against inadvertent repayment yet preserves the right of a debtor to voluntarily re-affirm otherwise dischargeable obligations 772_f2d_382 these cases stress that debtors may not have the knowledge and experience to contact the creditor to request that the automatic debits be halted and thus the payments cannot be considered voluntary these decisions in permitting continuation of automatic debits where the debtor expressly and voluntarily agrees to the continuation support the proposition that installment payments do not violate subsection a when a debtor voluntarily sends a check to the service this is an express positive indication which pursuant to the rationale of these cases results in no violation of the automatic_stay we emphasize that this advice applies only to nondischargeable debts which would survive the bankruptcy discharge under b c a the debtor has no obligation to pay discharged tax_liabilities after the chapter discharge and a debtor has no incentive to reaffirm dischargeable tax debt we thus do not believe it is appropriate for the service to continue to accept payments for such debt after the bankruptcy petition is filed we also note that our advice is limited to individual chapter cases in chapter cases property of the estate includes property acquired post-petition b c thus acceptance of post-petition payments may violate sec_362 additionally to ensure the service’s right to payment it is critical that the chapter plan provide for payment of all priority and secured tax debts thus any post- petition tax_payments should be made through the chapter plan rather than the installment_agreement in conclusion where a taxpayer continues to make voluntary payments from post- petition earnings for nondischargeable taxes pursuant to a pre-existing installment_agreement after filing a chapter petition the service can generally continue to if instead of paying by check a taxpayer was making installment payments by automatic debits then the continuation of the automatic debits might violate the automatic_stay in the absence of a written_agreement by the debtor to continue the debits installment payments by automatic debits present difficult issues and we are not offering an opinion as to how to treat such payments in this memorandum cf henry court approves of automatic debits with respect to a nondischargeable criminal restitution debt without an express agreement by the debtor gl-611268-98 accept such payments without violating the automatic_stay please contact mitchel s hyman at if you need any further assistance attachment
